DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 21 September 2021 has been entered; claims 1-4, 6-18, 20-23, 25, and 27-34 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 7-10 of the Remarks, filed 21 September 2021, with respect to the 103 rejections of the claims over Dieckmann and Fischer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of El-Badawi for all claims, and in view of Chen and Liu for the separation medium claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-18, 20-23, 25, and 27-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2-4, 6-11, 13-18, 21-23, 25, and 27-34, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Biomaterials, 2014, 35, 4729-4738), hereinafter, “Chen”.
	With respect to claims 1-4, 6, 8, 10, and 11, Chen discloses a nanoparticle support comprising a plurality of multi-walled carbon nanotubes covalently functionalized with repeating monomer units embodied as quaternized P(M-4-VP) (“one or more cationic moieties”) and P(MAA) (“one or more anionic moieties”), wherein the oligomeric chains are not crosslinked (see Page 4730: Sections 2.1-2.2.3; Page 4731: Table 1; Page 4732: Scheme 1, shown below). 


    PNG
    media_image1.png
    722
    709
    media_image1.png
    Greyscale



Chen teaches that each monomer is repeated n times (Scheme 1), and Table 1 on Page 4731 teaches an example of about 5 monomer repeats; therefore, Chen does not specifically disclose “wherein the oligomeric chains comprise 10-100 multiple repeating monomer units; however, there is no evidence of criticality associated with the claimed range of monomer units prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Regarding the limitations pertaining to the film thickness ranges, the Examiner submits that the disclosed oligomeric chains are consistent with the recited thickness values at least because the oligomeric chains are consistent with that which is claimed. 
With respect to claim 7, Chen discloses a double bond to N and therefore does not disclose a quaternary ammonium group; however, the formal charge on nitrogen is positive in Chen, as it is in its quaternary form as claimed.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Regarding the limitation “separation medium” recited in the preamble, it is submitted that the material of Liu is capable of acting a separation medium. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
. 

Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Langmuir, 2013, 29, 11354-11365), hereinafter, “Liu”.
	With respect to claims 1-4, 6, 7, and 9, Liu discloses a nanoparticle support comprising a plurality of iron oxide nanoparticles covalently functionalized first with methylated diethylene triamine silane and then repeating, branched alkylamine units making up polyethyleneimine (PEI) (“one or more cationic moieties”) to form a 3-D PEI coating, wherein the oligomeric chains are not crosslinked and are conformal to the nanoparticle surface (see Page 11354: Abstract; Page 11355; Scheme 1; Page 11355-11356: Experimental Section). 
Liu discloses that the polyethyleneimine (PEI) thickness is greater than or equal to 3.5 nm, overlapping substantially all of “1 nm to 100 nm” and “2 nm to 20 nm”, and teaches that the thickness of the PEI coating is a function of the chain length of the amine (Page 11359, right column, first paragraph; Page 11361, right column, last 6 lines; Page 11363, right column, first full paragraph. It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
	Liu teaches that each monomer is repeated n times (Scheme 1), and Page 11356, left column “PEI Binding to Propyliodide-Functionalized Fe3O4 Nanoparticles (Fe3O4-I)” Section discloses PEI having molecular weights of 423, 600, 1200, 1800, all of which have the same repeating unit of ethylamine, wherein PEI mw423 = 10 units; PEI mw600 = 14 units; PEI mw1200= 28 units, and PEI mw1800 = 42 monomer units (Page 11359, right column, first paragraph), all of which fall within the recited 10-100 multiple repeating monomer units. 
Regarding the limitation “separation medium” recited in the preamble, it is submitted that the material of Liu is capable of acting a separation medium. The Courts have held that if the In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
 
Claims 1-4, 6-18, 20-23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over El Badawi et al. (U.S. Patent Publication # 2014/0209539), hereinafter, “El Badawi”.
With respect to claims 1-4 and 8-11, El Badawi discloses a separation medium comprising a plurality of carbon nanotubes (“nanoparticle support”) functionalized by a grafted (“covalent”) polymer shell (“conformal”) coating, wherein the polymer can be embodied as polyacrylic acid or poly(sodium 4-styrene-sulfonate) (“one or more anionic groups”; “repeating monomer units”) (Paragraphs [0074, 0075]), which are not cross-linked. Regarding the recited thickness, El-Badawi discloses a shell layer on the nanotube core, which has an outer diameter ranging from 0.6 to 200 nm (Paragraph [0088]).  The Examiner submits that given the dimensions of the diameter of the nanotubes, it would have been obvious to one of ordinary skill in the art that the shell layer of at least a portion of the nanotubes would be within or overlapping the thickness range recited of 1 nm to 100 nm and 2 nm to 20 nm, as the “shell” implies a thin outer coating of lesser thickness that the carbon nanotube diameter.  
Regarding the limitations pertaining to the monomer units, El Badawi is silent with respect to the number of monomer units in the polyacrylic acid or poly(sodium 4-styrene-sulfonate) polymer grafted to the carbon nanotube; however, 1) El Badawi does disclose functionalization with oligomers and carboxylic acid and/or sulfonic acid groups (Paragraph [0081]), and 2) there does not appear to be any evidence that the recited range in monomer units is critical. Where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claims 6 and 7, El Badawi discloses functionalization with a basic group which can be permanently charged, can be oligomeric, and can include amine functionalities (Paragraph [0081]), the combination of which would provide for one or more cationic groups having a quaternary ammonium group. 
With respect to claims 12, 14-18, 20-23, and 25, El Badawi teaches that the disclosed carbon nanotube separation medium (see rejection of claims 1-4 above) is used in a membrane, formed by phase inversion of polymer and carbon nanotube, wherein the membrane can be flat or rolled (Paragraphs [0107, 0115-0117]; “separation medium coupled to one or more inner surfaces of the membrane”; “membrane is tubular”) and contacted with source water in salt rejection applications, water desalination (removal of salt as the contaminating species), waste demineralization (Paragraphs [0117, 0127]), and removal of virus and bacterial particles (“contaminant species”) (Paragraph [0132]), “treating a water source” (Paragraph [0128]).
Regarding claim 13, the carbon nanotubes themselves are considered to be consistent with “fibers/fibrous”. 
Regarding Claim 27, El-Badawi does not specifically teach establishing ion-exchange equilibrium with the water source in less than 10 minutes; however, it is submitted that the separation medium and membrane of El-Badawi meets/renders obvious the separation medium and membrane of claim 20; the recited equilibrium time is considered to be an inherent property. It has been held that regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1482 (Fed. Cir. 1997) (see MPEP § 2112.01, 1.).
Regarding Claim 28, El-Badawi does not specifically teach wherein contaminant interaction with the moieties is limited solely by solvent diffusion; however, it is submitted that the contaminant interaction with the moieties in the separation medium and membrane of El-Badawi appears to be indistinguishable from the recited contaminant interaction. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable contaminant interaction with the moieties is limited solely by solvent diffusion involves only routine skill in the art, for the purpose of utilizing the separation medium/membrane for removing contaminants protein “contaminant”.

Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over El Badawi et al. (U.S. Patent Publication # 2014/0209539) in view of Al-Samadi (U.S. Patent # 6416668), hereinafter, “El Badawi”, and “Al-Samadi”.
	Regarding Claims 29 and 30, El Badawi renders obvious the limitations of claim 20, but does not specifically teach wherein the one or more contaminants are natural organic matter.
	Al-Samadi teaches that it is known in the art to utilize membranes, for removing naturally
occurring organics (NOM) including humic substances (considered to be consistent with humic
acid) from water (Column 7, lines 24-35; Column 8, lines 31-42). It would have been obvious to
one of ordinary skill in the art at the time of the invention to modify the contaminants removed by the method of El Badawi, for the purpose of removing naturally occurring organic matter from water.
	With respect to claims 31 and 32, El Badawi in view of Al-Samadi does not specifically teach removal of greater than 90/95 percent of natural organic matter from the water source; however, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable percent of natural organic matter removed by the 
	Regarding Claim 33, El Badawi does not specifically teach wherein the contaminants comprise one or more transition metals.
	Al-Samadi teaches that it is known in the art to utilize membranes, for removing transition metals such as iron and manganese from water (Column 11, lines 3-29]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the
contaminants removed by the method of El Badawi with Al-Samadi, for the purpose of removing, for the purpose of removing iron and manganese from water.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over El Badawi et al. (U.S. Patent Publication # 2014/0209539) in view of Jacovlevi (RU 2112747; previously provided), hereinafter, “El Badawi”, and “Jacovlevi”.
Regarding Claim 34, El-Badawi does not specifically teach regenerating the separation media.
	Jakovlevi teaches that it is known in the art to treat water in a membrane installation
including a membrane filtration stage and a regeneration stage (Abstract). It would have been
obvious to one of ordinary skill in the art at the time of the invention to modify Hoek in view of
Sayre with the regeneration step of Jakovlevi, to gain the advantages of reusing the membrane.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        20 October 2021